DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claim 1 is objected to because of the following informalities:
Claim 1, line 3, recites the phrase “the front housing”. There is insufficient antecedent basis for this limitation. Please change “surface of the front housing” into -- surface of the housing --.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (US 10211706 B2).
Regarding claim 1, Hayashi discloses an electric motor (Fig. 2) comprising: a housing (11) including an annular groove (11e) in an inner surface of the housing (see Fig. 5A); a winding (122) wound around a stator core and including a coil end (123) projecting axially from the stator core and disposed in the annular groove (Figs. 2 and 3); and a heat conductive resin (27) filled in the annular groove and configured to be in contact with both the coil end and the housing (col. 5, lines 50-59; Fig. 3); wherein the housing comprises a resin filling path (e.g., the inner open space of the housing 11,  marked with the arrow lines as shown in Fig. 5A) configured to communicate from the annular groove to an outer surface of the housing and fill the heat conductive resin (via a filling device) in the annular groove from outside of the motor (col. 6, lines 46-50). Note, the instant claim does not specify the detailed structure and configuration of the resin filling path nor the claim is clear whether said “fill the heat conductive resin …” is performed before or after the motor is assembled. As such, the claim is given the broadest reasonable interpretation for examination. 
Regarding claim 6, Hayashi discloses: 30wherein the housing comes into contact with a heat dissipating member (heat sink 13) configured to be attached with the electric motor (col. 4, lines 3-14).  
Regarding claim 8, Hayashi discloses: 35wherein the resin filling path is used as a 5cooling path configured to cool the heat conductive resin and the housing (by inherency, said “resin filling path”, i.e. the open space marked with arrow lines as shown in Fig. 5A, can be utilized, as an intended use, to cool down the injected resin as well as the housing when it is needed).  
11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makino et al. (US 9893588 B2).
	Regarding claim 11, Makino discloses a method for manufacturing an electric motor (Abstract) comprising: forming an annular groove (the space for holding resin 233 in Figs. 2 and 3) in an inner surface of a housing (combination of 21 and 22); forming a resin filling path (the holder cylindrical portion 221 is substantially cylindrical while extending in the axial direction with an open end to be covered by the cover 24; as such, the open end of the holder cylindrical portion 221 forms a resin filling path, through the heat conductive resin 233 is injected, see Fig. 6 and related text) configured to communicate from the annular groove to an outer surface of the housing (Figs. 2 and 6); winding a winding (232) around a stator core (231) to form a coil end projecting axially from the stator core (Figs. 2 and 3); assembling the stator core to the housing and disposing the coil end in the annular groove, and by filling the annular groove with a heat conductive resin via the resin filling path from outside of the motor, bringing the heat conductive resin into contact with both the coil end and the housing (col. 6, lines 10-23; col. 11, lines 57-64; col. 12, lines 58 - 63). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Yoshida et al. (US 2015/0229191).
Regarding claim 2, Hayashi does not mention explicitly: said motor further comprising an impregnating resin configured to fill a gap between the winding and the stator core.
Yoshida discloses a stator (Figs. 1-14) comprising: a stator core (41a); an impregnating resin (231) configured to fill a gap between the winding and the stator core (para. 0051).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yoshida’s teaching of impregnating resin into the invention of Hayashi to provide an additional resin casing that could encapsulate partially the combination of the stator core and the winding (Yoshida, para. 0030, 0034 and 0036). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 3, Hayashi does not mention explicitly: wherein the impregnating resin comes into contact with the heat conductive resin.  
The teaching of Yoshida further includes: a front housing (251) which is arranged on a front end portion side of the stator core; a heat conductive resin (232) which is provided between the stator core and the front housing; wherein the impregnating resin comes into contact with the heat conductive resin (Fig. 3).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yoshida’s teaching of impregnating resin into Hayashi and make the impregnating resin to contact with Hayashi’s heat 
Regarding claim 4, Hayashi does not but Yoshida discloses: wherein the impregnating resin includes the same components as the heat conductive resin (para. 0030, 0034, 0036 and 0051).  As such, the modification of Hayashi in view of Hayashi renders the claimed invention obvious.
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi.	
	Regarding claim 5, Hayashi does not mention explicitly: 25wherein the heat conductive resin includes an insulating heat conductive fiber, the insulating heat conductive fibers are interconnected. 
	However, Examiner takes official notice that heat conductive resin material includes an insulating heat conductive fiber, wherein the insulating heat conductive fibers are interconnected, is well-known in the art. Since Hayashi teaches the general condition of the heat conductive resin (col. 5, lines 51-59), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hayashi to arrive the claimed invention by selecting a heat conductive resin which includes an insulating heat conductive fiber and wherein the insulating heat conductive fibers are interconnected to form the heat transfer gel (27). It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
9.	Applicant's arguments received 12/21/2021 with respect to claims 1-6 and 8 have been considered but they are not persuasive. 
The examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With these principles in mind, the examiner maintains the rejection of claims 1-6 and 8. Detailed response is given in sections 3-4 and 6-8 as set forth above in this Office action.
10.	Applicant's arguments with respect claim 11 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in section 5 as set forth above in this Office action.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837